Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the single reference obviousness rejection of claim 1 is inappropriate because “there is no ‘non-exhaustive list’ tests for patentability” and that “the law of obviousness requires … [that] each and every element of Claim 1 can be found in the applied references.”  Examiner disagrees and notes that the legal standard set forth by Applicant is in contradiction with MPEP §2144.08 “Obviousness of Species When Prior Art teaches Genus”.  Applicant’s assertions ignore Examiner’s rejection and reasoning to support that rejection.  A prima facie case of obviousness requires (A) determining the scope and contents of the prior art, (B) ascertaining the differences between the prior art and the claims in issue, (C) determining the level of ordinary skill in the pertinent art, and (D) evaluating any evidence of secondary considerations.  
The invention of claim 1 and Fuzell-Casey are both concerned with difficulty adjustment within a video game.  Fuzell-Casey discloses all of the elements of claim 1 with the exception of modifying the behavior of a virtual video game opponent.  Fuzell-Casey discloses the genus of modifying a virtual video game opponent to change difficulty in a video game.  Fuzell-Casey also discloses a non-exhaustive list of ways to modify the difficulty of a virtual video game opponent.  Examiner asserts that modifying the movement of a character in a videogame in order to increase difficulty is well within the skill level of one having ordinary skill in the art, as was noted in the final rejection.  Examiner also asserts that given the non-exhaustive list of possible ways to change a video game opponent’s difficulty, Fuzell-Casey disclosing changing the number and resilience of video game opponents, one having ordinary skill in the 
With regard to claim 2, Applicant argues that official notice is inappropriate and requests evidence of a boss character in video games.  Examiner disagrees with Applicant’s assertion that official notice is improper because a boss character in a video game is not “capable of instant and unquestionable demonstration as to defy dispute”.  A boss character in a video game is not like “technical facts in areas of esoteric technology or of specific knowledge of the prior art” as argued by Applicant.  Examiner notes that boss characters in video games are ubiquitous and well known to the public.  Video games are a large consumer entertainment industry and are far from an esoteric technology, and the presence of boss characters in those games is not a technical fact.  Applicant’s remarks are unfounded.  With respect to Applicant’s demand for prior art, U.S. Publication 2005/0266921 at paragraphs 1-6 provides for boss characters in video games.  Additional prior art references that provide for boss characters in video games have been provided below.  Examiner notes that there are myriad non-patent literature sources that could be cited.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20170266553 para. 155; US-20140237490 para. 02; US-20140149177 para. 92; US-20140235326 para. 2; US-20090325707 para. 62; US-20080146335 para. 5; US-20080119268 para. 161; US-20080009352 para. 50; US-20070173333 para. 157; US-20070111802 para. 63.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793.  The examiner can normally be reached on M-F 9:30AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER J IANNUZZI/               Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715